Tarter Krinsky & Drogin LLP
Proposed Attorneysfor 127 East             Street LLC
Debtor and Debtor-in-Possession
1350 Broadway, 11“^ Floor
New York, New York 10018
(212)216-8000
Alex Spizz, Esq.
Jill M^ower,Esq.
aspizz@tarterkrinskv.com
i makower@tarterkrinskv.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X

In re:
                                                            Chapter 11
127 EAST 69™ STREET LLC
                                                            Case No.: 19-
                                    Debtor.
                                                        X



                     LOCAL BANKRUPTCY RULE 1007-2 AFFIDAVIT


STATE OF NEW YORK                   )
                                    ss.:

COUNTY OF NEW YORK )

         LEIGH KENO,being duly sworn, deposes and states:

         1.        I am the sole member of 127 East 69^’’ Street LLC, a New York limited

liability company (the “Debtor”). I submit this affidavit pursuant to Rule 1007-2 of the

Local Rules of this Court.

         2.        The Debtor intends to file a voluntary Chapter 11 petition with the Clerk

of this Court on or about August 15, 2019.

         3.        There has been no committee of creditors organized prior to the order for

relief in this Chapter 11 case.

         4.        The Debtor owns mixed use real property in New York, New York, at the

following address: 127 East 69*^ Street, New York, New York 10021 (the “Property”).



{Client/085694/1/01891907.DOC;I }
The Property is a townhouse from which the Debtor generates monthly rental income of

$13,685 pursuant to a commercial lease with The Pace Gallery LLC.

          5.       The Debtor’s substantial assets consist of the Property.

         6.        The Debtor has owned the Property since 2000. The Debtor believes the

Property is currently worth approximately $13,000,000.

          7.       The Debtor’s mortgagee, Pleiades Financial Services LLC (“Mortgagee”).

is secured by the Property and by my membership interest in the Debtor, which I pledged

to the Mortgagee. I personally guaranteed the debt owed to the Mortgagee.

          8.       The Debtor believes that based on the current value of the Property, there

is an equity cushion of approximately $3,000,000.

          9.       The Debtor will seek to sell the Property, which should result in

significant recovery for equity after payment of the Mortgagee’s claim and the other valid

claims.


          10.      Pursuant to Rule 1007-2(a)(4) of the Local Banlcruptcy Rules annexed

hereto as Exhibit “1” is a list containing the names and addresses of the Debtor’s twenty

(20) largest unsecured creditors, excluding insiders.

          11.      Pursuant to Rule 1007-2(a)(5) of the Local Bankruptcy Rules, annexed

hereto as Exhibit “2” is a list containing the names of the holders of the Debtor’s five (5)

largest secured creditors.

          12.      Pursuant to Rule 1007-2(a)(6) of the Local Bankruptcy Rules annexed

hereto as Exhibit “3” is an internal estimate of the Debtor’s assets and liabilities.


          13.      The Debtor is a limited liability company. The Debtor has no publicly

held securities.




 The Property was appraised on March 22, 2017 for $19,400,000.


{Client/085694/I/01891907.DOC;1 }                2
          14,      The Debtor’s office is located at the Property.

          15.      The Debtor’s books and records are located at the Property.

          16.      On or about July 2, 2019, the Mortgagee scheduled a UCC Article 9

foreclosure sale of my membership interest in the Debtor. A sale of my membership

interest is scheduled for August 22, 2019. The Debtor is not a party to that or any other

litigation.

          17.      I am the Debtor’s managing member (and sole member). I handle the

Debtor’s day to day affairs. The Debtor has no employees and no payroll.

          18.      The Debtor does not propose to make any payments to the Debtor’s

officers, stockholders and directors for the thirty (30) day period following the filing of

the Chapter 11 petition.

          19.      The Debtor estimates it will collect approximately $13,685 in rent in the

next thirty (30) days.

         20.       The Debtor intends to operate and manage its business and property

pursuant to the provisions of Chapter 11 of Title 11 of the United States Code.

         21.       The Debtor verily believes that under the aegis of the Bankruptcy Court, it

will be able to sell the Property and pay off the Mortgagee and its other creditors and

obtain a significant recovery for equity.

                                                         /s/ Leigh Keno
                                                         Leigh Keno
Sworn to before me this
15“^ day of August, 2019


/s/ Brandon Vetter
Notary Public, State of New York
No. 01VE6334913
Qualified in Dutchess County
My Commission Expires Dec 26, 2019


{Clieiit/085694/1/01891907.DOC;1 )
EXHIBIT 1
Fill in this information to identify the case:
Debtor name 127 East 69th Street LLC
                                                         SOUTHERN DISTRICT OF NEW                                                                □    Check if this is an
United States Bankruptcy Court for the;
                                                         YORK
Case number (if known):                                                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
                                                                                                                                                                                   12/15
Are Not Insiders

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). the
                                                                                                                      Also, do not
                                                                                                                         creditor
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places
among the holders of the 20 largest unsecured claims.
                                                                Nature of ciaim          Indicate if ciaim   Amount of claim
Name of creditor and             Name, telephone number
compiete mailing address,        and email address of           (for example, trade       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount, if
including zip code               creditor contact               debts, bank loans,       unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                                professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                and government                               Total claim, If            Deduction for value      Unsecured claim
                                                                contracts)                                   partially secured          of collateral or setoff

James Dinan                                                     Loan                                                                                                  $1,000,000.00
950 5th Ave
 New York, NY 10075




Offcial form 204                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.co m                                                                                             Best Case Bankruptcy
    EXHIBIT 2




/
                               IN THE UNITED STATES BANKRUPTCY COURT
                                     Southern District of New York
 In re:                                             }
                                                    }       Chapter 11
 127 EAST 69TH STREET EEC                           }
                                                    }       Case No. 19-
                                     Debtor.        }

              LIST OF CREDITORS HOLDING 5 LARGEST SECURED CLAIMS

         FolloMnng is a list ofthe debtor’s creditors holding the 5 largest secured claims. The list
 is prepared in accordance with Rule 1007-2(a)(5) ofthe Local Rules ofthis courtfor thefiling in
 this Chapter 11 case.

                                        NAME,TELEPHONE
                                     NUMBER AND COMPLETE
                                       MAILING ADDRESS
 NAME OE CREDITORS                                                                DESCRIPTION
AND COMPLETE MAILING                   (INCLUDING ZIP CODE)OF          AMOUNT OF ANDEST. VALUE
                                      EMPLOYEE,A GENT,OR                 CLAIM   OF COLLATERAL
 ADDRESS(INCLUDING ZIP
                                          DEPARTMENT(IF                         SECURING CLAIM
       CODE)                          DIFFERENT FROM MAILING
                                        ADDRESS) OF CREDITOR
                                         FAMILIAR WITH CLAIM

Pleiades Financial Services EEC      c/o Greenberg Traurig LLP         $10,000,000.00 Mortgage on real
7 West 54"’ Street                   MetLife Building                                 property located at 127
New York, NY 10021                   200 Park Avenue                                  East 69"’ Street, New
                                     New York, NY 10166                               York, NY 10021
                                     Attn: Kristen J. Lonegran, Esq.


                          DECLARATION UNDER PENALTY OF PERJURY

        I, Leigh Keno, sole member of 127 East 69th Street EEC, named as debtor in this case,
 declare under penalty of perjury that I have read the foregoing list of creditors holding the five
 (5)largest secured claims and that it is true and correct to the best of my information and belief
 Dated: New York, New York
        August 15, 2019
                                                            /s/ Leigh Keno
                                                            Leigh Keno, Sole Member




 {Client/085694/1/01892235.DOC;1 )
                    V   r




            . ^ir




EXHIBIT 3
               SUMMARY OF ESTIMATED ASSETS AND LIABILITIES




                                           ASSETS


                      Real Estate                          $13,000,000.00

                      Total Assets                         $13.000.000.00




                                         LIABILITIES


                     Mortgage Loan Payable                 $10,000,000.00
                     Indemnification Claim of Leigh Keno        Unknown
                     James Dinan                            $1,000,000.00
                     Total Liabilities                     $11.000.000.00




{Client/085694/1/OI892227.DOC;1 }
